Case 3:20-cv-03866-JCS Document 55 Filed 08/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

APT? et al. CASE No C3:20-cv-03866-JCS
y Plaintifi(s) ADR CERTIFICATION BY
. PARTIES AND COUNSEL
City of Oakland et al.
Defendant(s)

 

 

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
(available at cand.uscourts.gov/adr).

2) Discussed with each other the available dispute resolution options provided by the Court
and private entities; and

3) Considered whether this case might benefit from any of the available dispute resolution

 

 

options.
Date: 8/21/2020 Plaintiffs
Party
Date:8/2 1/2020 /s/EmilyRose Johns
Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

E] intend to stipulate to an ADR process

CJ prefer to discuss ADR selection with the Assigned Judge at the case management
conference

Date: 8/21/2020 /s/EmilyRose Johns
Attorney

 

E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
Options.”

Form ADR-Cert rev. 1-15-2019
